DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is:
Agarwal (US 2019/0289017) which teaches: In some embodiments, the encode information may include a cryptographically signed value (like one that is later combined with the shared secret as a hash function input to form a TLOTP) from the authentication system 18, such as a value signed - see [0039].
Fine et al. (US 2018/0253234) which teaches: Then, the segment identifier is calculated on the fly each time a client is given content file information, using a hash function that receives as an input both server secret and the hash value of the data. For example, a function such as: HMAC (ServerSecret, HashOfData) may be used - see [0050].
Hughes et al. (US 2015/0222619) which teaches: To use the cryptographic hash function, the key bits are concatenated with the appropriate input to the hash function (e.g., password for the hash function h or g, or shared bits for the hash function f). When concatenated to the input, the key bits change the output of the cryptographic hash function - see [0245].
However, the prior art does not teach or suggest the claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724. The examiner can normally be reached Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/LISA C LEWIS/Primary Examiner, Art Unit 2495